                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

Dawn T.,                                        )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )        No. 18 CV 50101
                                                )        Magistrate Judge Iain D. Johnston
Andrew Saul,                                    )
Commissioner of Social Security,                )
                                                )
        Defendant.                              )

                           MEMORANDUM OPINION AND ORDER

        The digital clock radio flips from 5:59 to 6:00 a.m.

        Sonny & Cher’s “I Got You Babe” starts to play.

        It’s Groundhog Day. 1



1
  This Court is not alone in citing Groundhog Day. Of course, the copyright litigation involving the
movie itself cited the movie. Arden v. Columbia Pictures, 908 F. Supp. 1248 (S.D.N.Y. 1995) (granting
defendant’s summary judgment motion on the infringement claims). But case law is full of references to
Groundhog Day. Federal courts across the country have referenced the movie. Atl. Sounding Co. v.
Townsend, 496 F. 3d 1282, 1286 (11th Cir. 2007) (Carnes, concurring); John Wiley & Sons, Inc. v. Book
Dog Books, LLC, 327 F. Supp. 3d 606, 631 (S.D.N.Y. 2018); Madera v. Detzner, 325 F. Supp. 3d 1269,
1273 (N.D. Fla. 2018) (containing a nearly identical introduction; great minds think alike); Caires v.
FDIC, 298 F. Supp. 3d 79, 81 (D.D.C. 2018); United States v. Conigliaro, 282 F. Supp. 3d 401, 405 (D.
Mass. 2017); Anderson v. Greene, No. 14 Civ. 10249, 2017 U.S. Dist. LEXIS 130590, at *2 (S.D.N.Y.
Aug. 16, 2017); Estate of Jackson v. GE Capital Corp., 569 B.R. 904, 905 (M.D. Fla. 2016); First Chi.
Bank & Trust v. Leibowitz, No.11 C 1976, 2011 U.S. Dist. LEXIS 45190, at *1 (N.D. Ill. Apr. 21, 2011);
Abrams v. Ciba Specialty Chems. Corp., 659 F. Supp. 2d 1225, 1232 n. 12 (S.D. Ala. 2009). State courts
have likewise taken a shine to citing the movie. Douglas v. Tractmanager, Inc., C.A. No. 9073-ML, 2014
Del. Ch. LEXIS 94, at *1 (Del. Ch. May 30, 2014); Hooten v. Safe Auto Ins. Co., 1st Dist. Hamilton No.
C-010576, 2004-Ohio-451, ¶ 32 (Feb. 6, 2004) (Sundermann, J., dissenting); Baden v. Dorflinger,
447919, 2004 Conn. Super. LEXIS 3759, at *2 (Conn. Super. Ct. Dec. 21, 2004). Florida state courts
seem to particularly like the movie. See, e.g., Miccosukee Tribe v. S. Fla. Water Mgmt. Dist., 48 So. 3d
811, 832 (Fla. 2010) (Lewis, concurring); Strand v. Escambia County, 992 So. 2d 150, 163 (Fla. 2008)
(Lewis, dissenting); Dep’t of Corr. v. Daughtry, 954 So. 2d 659, 662 (Fla. Dist. Ct. App. 2007). And
even Justice Scalia—of course—got into the act. See, Glossip v. Gross, 135 S.Ct. 2726, 2746 (Scalia,
concurring). Counsel have referenced Groundhog Day to courts. Ritchie Risk-Linked Strategies Trading,
Ltd. v. Coventry First LLC, 282 F.R.D. 76, 78 (S.D.N.Y 2012); Hall v. State, No. E2012-01131-CCA-R3-
PC, 2013 Tenn. Crim. App. LEXIS 263, at *8 (Tenn. Crim. App. Mar. 25, 2013). Not to be outdone,
litigants and witnesses reference Groundhog Day in litigation. See, e.g., Portland Pipe Line Corp. v. City
                                                    1
        For good reasons, there was no cinematic sequel to Groundhog Day. 2 In addition to

transformation, redemption and morality, among other themes, 3 at least to the Court, a point of

the movie was to move forward and not commit the same errors of the past. 4

        Unfortunately, the same cannot be said of many Social Security appeals. Three years

ago, this Court referenced Groundhog Day when remanding a Social Security appeal. Booth v.

Colvin, No. 14 CV 50347, 2016 U.S. Dist. LEXIS 82754 (N.D. Ill. Jun. 27, 2016). (The irony of

repeatedly referencing Groundhog Day is not lost on the Court.) The Court noted the repeated

mistakes the Social Security Administration (“SSA”) and its administrative law judges (“ALJs”)

made not only in different cases but also in the same cases—even after courts specifically

identified the errors and how to correct them. Booth, 2016 U.S. Dist. LEXIS 82754 at *8-10.

Indeed, this Court has identified numerous cases in which remands have been entered more than


of S. Portland, 288 F. Supp. 3d 322, 381 (D. Me. 2017); Hill v. Emory Univ., No. 06 CV 1699, 2008 U.S.
Dist. LEXIS 128173, at *4 (N.D. Ga. 2008); People v. Lopez, E062323, 2016 Cal. App. Unpub. LEXIS
1884, at *5 (Cal. Ct. App. Mar. 15, 2016). Indeed, the term “Groundhog Day litigation” is a common,
derogatory description of litigation in which parties persistently repeat their actions, arguments or errors.
See, e.g., United States ex rel. Griffith v. Conn, 117 F. Supp. 3d 961, 988 (E.D. Ky. 2015); Lefer v. Murry,
978 F. Supp. 2d 1177, 1186 (D. Mont. 2013). Hopefully, Bryan Garner will take note and include the
term “Groundhog Day litigation” in an upcoming edition of Black’s Law Dictionary. Judge Lucy Koh
used Groundhog Day less pejoratively when she imposed Groundhog Day rules in the retrial of Apple v.
Samsung, in which the parties were limited to the evidence presented at the first trial—nothing new. See,
e.g., Apple Inc. v. Samsung Elecs. Co., 2018 U.S. Dist. LEXIS 57070, at *88, 100 (N.D. Cal. Apr. 2,
2018). Finally, a well-deserved hat tip goes to Judge Watkins who entered his Groundhog Day order on
February 2. See Crooked Creek Props. v. Ensley, No.16 CV 905, 2017 U.S. Dist. LEXIS 14306 (M.D.
Ala. Feb. 2, 2017).
2
  Allegedly, a video game sequel will be released later in 2019. Groundhog Day (film), WIKIPEDIA
(https://en.wikipedia.org/wiki/Groundhog_Day_(film)#Video_game_sequel) (last visited Aug. 23, 2019).
3
  A lot of ink has been spilled discussing the religious, philosophical, and moral themes of this movie.
See, e.g. Michael Faust, Groundhog Day, PHILOSOPHY NOW,
https://philosophynow.org/issues/93/Groundhog_Day (last visited Aug. 23, 2019); Jonah Goldberg, A
Movie for All Time, NATIONAL REVIEW (Feb. 2, 2006) https://www.nationalreview.com/2006/02/movie-
all-time-jonah-goldberg-2/. That kind of analysis is beyond this Court’s jurisdiction.
4
  Additionally, after completing the movie, because of a falling out, Bill Murray stopped speaking to
Harold Ramis for years, leaving Ramis understandably heartbroken. Violet Ramis Steil, Ghostbuster’s
Daughter: Life With My Dad, Harold Ramis (Blue Rider Press 2018). Regrettably, it took Ramis’
impending death for the two to reconcile. See Mark Caro, Harold Ramis, Chicago Actor, Writer and
Director, Dead at 69, CHICAGO TRIBUNE (Feb. 24, 2014, 10:35 PM)
https://www.chicagotribune.com/entertainment/chi-harold-ramis-dead-20140224-story.html.
                                                     2
once with clear directions only to have the SSA and the ALJs commit the same errors, resulting,

not surprisingly, in yet another appeal. Wallace v. Colvin, 193 F. Supp. 3d 939, 941-42 (N.D. Ill.

2016). Regrettably, this is not a new phenomenon or one limited to the district courts. Even the

Seventh Circuit has been subjected to this practice. See, e.g., Wilder v. Apfel, 153 F.3d 799, 801

(7th Cir. 1998).

       A reasonable person would think that when a court remands a case to the SSA and

provides clear directions as to how the ALJ should proceed on remand, the ALJ would do so.

Sadly, it appears expecting the SSA to act reasonably may be a lost cause.

       Unhappily, there are many losers in this process. Obviously, the claimants are losers.

But the taxpayers are also losers as they must pony up attorneys’ fees to claimants’ counsel

under the Equal Access to Justice Act, 28 U.S.C. Section 2412, as well as fund the salaries of all

the government employees involved in these cases. See Wallace, 193 F. Supp. 3d at 943.

       At a recent Federal Magistrate Judges Association conference, representatives from the

SSA repeatedly assured those present that the ALJs read the remand orders. Many magistrate

judges in attendance were skeptical. This Court is now confident that either those

representations were not entirely accurate or that some ALJs do, in fact, read the remand orders

but just choose to ignore them, which may be even worse.

       As much as this Court enjoys referencing Groundhog Day and reminiscing about

Woodstock, Illinois and the friends who lived there, the Court would rather move forward and

not return to Ned’s corner.



                                         *      *       *




                                                3
       In 2009, plaintiff filed her initial claim for disability benefits, alleging two primary

impairments—fibromyalgia, which causes a range of symptoms including pain, fatigue, and

concentration problems; and lymphedema, specifically leg swelling, which she treats with a

mixture of methods, including elevating her feet and wearing hip-length compression boots.

From 2009 until 2017, plaintiff has seen numerous doctors (but has no consistent treating

physician) and has tried various treatments without obtaining any long-lasting improvement.

       Before the Court is plaintiff’s third appeal from a ruling by an ALJ. This case is now 10

years and running. To recap, in 2011, the first ALJ denied plaintiff’s claim, finding in a 10-page

ruling that plaintiff could do sedentary work subject to certain limitations, including that she be

allowed to sit or stand for 1 to 2 minutes every hour (to address the leg swelling) and that she be

limited to simple, repetitive, routine tasks (to address concentration problems). Plaintiff appealed

that ruling here. After plaintiff filed her opening brief raising several arguments for a remand, the

Government agreed to a voluntary remand without further briefing, implicitly conceding that the

ALJ’s first decision was flawed in some respects. On remand, the same ALJ presided over a

second hearing. In October 2014, in an 18-page ruling, that ALJ again found plaintiff not

disabled, largely on the same grounds as the first decision. The decision differs in some

respects—for example, the sit-stand option was changed from every hour to every three hours. R.

553.

       Plaintiff filed a second appeal to this Court. See Case No. 15-50248. Her arguments were

similar to those raised in the first appeal. In February 2017, after full briefing, this Court agreed

with plaintiff and ordered a remand with several specific instructions, including that the ALJ

must call an impartial medical expert to testify at the third hearing.




                                                  4
        On remand, a new ALJ took over the case. After conducting a new hearing, at which Dr.

Ashok Jilhewar testified, the ALJ found plaintiff was able to do sedentary work. The broad

outlines are similar to the first two decisions, although some minor differences exist. For

example, this ALJ omitted a sit-stand option and did not include a limitation for simple tasks. 5

        In this appeal, plaintiff raises seven specific arguments for a remand. 6 Although the

blunderbuss opening brief is longer (now up to 30 pages) and the arguments even more

numerous than the first two appeals, plaintiff raises the same basic criticisms. Plaintiff argues

that one possible remedy is to again remand the case for another hearing and ruling. This would

be the fourth trip through the administrative system. However, plaintiff believes a stronger

remedy is needed. Plaintiff asks this Court to remand with instructions that the Commissioner

award benefits outright—i.e. no further proceedings. Plaintiff argues that the Commissioner has

repeatedly failed to correct its mistakes and should not be given “endless opportunities to get it

right.” Dkt. #18 at 30. In effect, it’s three strikes and you’re out.

                                            DISCUSSION

        The Court will not systematically go through all of plaintiff’s seven arguments in the

exact order presented. Instead, the Court will highlight those arguments it finds most persuasive.

        A good starting point is plaintiff’s broader criticism that the ALJ “conflated” her two

primary impairments (lymphedema and fibromyalgia) and thereby gave less attention to the



5
  This Court’s 2017 decision contains a more complete description of the procedural and factual history.
Here, the Court will discuss the facts only as needed to explain particular points.
6
  As quoted from plaintiff’s opening brief, they are the following: (1) “The ALJ Ignored an Entire Line of
Evidence Supporting Leg Edema”; (2) “The ALJ Erred in Failing to Recognize the Pain Associated with
her Edema”; (3) “The ALJ and Dr. Jilhewar are Incorrect Regarding Good and Bad Days”; (4) “The ALJ
Erred in Relying on Normal Findings When Considering FMS”; (5) “The ALJ’s [sic] Ignores
Fatigue/Fog/Memory Issues Associated with FMS”; (6) “The ALJ’s [sic] Erred in Affording Dr. Crowe’s
Opinion Little Weight”; and (7) “The ALJ’s [sic] Erred in Dismissing Plaintiff’s and Third Party
Testimony.” Dkt. #18 at i. FMS is an abbreviation for fibromyalgia syndrome.
                                                    5
fibromyalgia allegations. 7 Dkt. #18 at 23. The Court agrees. This Court’s 2017 decision raised

this same concern, noting that the fibromyalgia issue was “at the heart of this case.” R. 1099. The

decision noted that the ALJ (i.e. the prior ALJ) “gave mixed signals”—on the one hand, agreeing

at Step Two that plaintiff had established that she was properly diagnosed with fibromyalgia, but

then on the other hand, making comments in the rest of the decision casting doubt on this

conclusion. Id. Given this underlying tension, the Court stated that the “obvious starting point”

for the ALJ on remand was to utilize SSR 12-2p, which provides a roadmap for how to analyze

these issues and includes two specific tests for determining whether a claimant has fibromyalgia.

R. 1100. (The fact that the Court is repeatedly required to direct the SSA and the ALJs to follow

their own rulings is troubling. It should not be difficult for an agency to follow its own rules.)

However, despite these instructions, the ALJ did not discuss SSR 12-2p, nor apply either of its

two tests. The calling of Dr. Jilhewar as the expert witness arguably strengthened the analysis of

the lymphedema issues, but it did not provide much help regarding the fibromyalgia allegations.

Dr. Jilhewar began his testimony by immediately focusing on plaintiff’s edema. His comments

about the fibromyalgia were brief and technical. 8 In the 2017 decision, this Court required the

ALJ to call an expert, and recommended that the ALJ call a rheumatologist given the central role

fibromyalgia played in the case. That recommendation was ignored. Dr. Jilhewar is not a

rheumatologist. R. 1029. Dr. Jilhewar is certified in internal medicine and gastroenterology. R.

1029.




7
 At the third hearing, plaintiff testified that the fibromyalgia was her “worst enemy.” R. 1021.
8
 For example, as the ALJ summarized, “[Dr. Jilhewar] stated that the fibromyalgia is secondary in this
case and reported that Exhibit 1F, p. 12 showed positive antibodies at 160 but negative ANA.” R. 978.
The ALJ did not explain what this testimony means. It is technical and, to this Court’s layperson eyes,
seems to waffle in opposite directions, without taking a clear stand.
                                                    6
          Turning to the specific arguments, the Court finds that the ALJ committed several errors

commonly seen in fibromyalgia cases. Many of them are interrelated and reinforce each other.

          Failure To Acknowledge That Plaintiff Had Good and Bad Days. This issue was

raised in previous appeals. In the 2017 decision, this Court agreed with plaintiff that the ALJ had

“repeatedly” failed to consider plaintiff’s allegations “that she experienced ‘good days’ and ‘bad

days’ with a large fluctuation in symptoms and daily activities.” R. 1103. Further, the Court

rejected the ALJ’s conclusory assertion that no objective evidence “substantiated” plaintiff’s

allegations, noting that doctors often rely on a patient’s subjective reports in treating

fibromyalgia. R. 1104. The Court noted that plaintiff’s treating physician, Dr. Crowe, and her

friend, Renee Palmer, provided support for plaintiff’s allegations. Again, the same errors were

made.

          The ALJ addressed the “good days/bad days” argument with the following analysis (the

Court has added labels to identify the three rationales):

          The claimant testified that she has good days and bad days. She stated that she
          experienced 4-5 good days a week in 2009 and currently has two good days a
          week. The claimant explained that a good day is when she can get things done and
          a bad day is when she has difficulty performing simple tasks. [Reason #1] Dr.
          Jilhewar acknowledged this complaint but testified that the record does not show
          specific documentation of good and bad days. [Reason #2] It is noted that the
          claimant herself did not fully describe her ability to function on a bad day and only
          stated that she has difficulty performing simple tasks on these days. [Reason #3] In
          reviewing the record as a whole, the undersigned finds that the number of
          examinations which have shown good range of motion, a normal gait, no synovitis,
          and mild swelling as set forth above, might encompass good as well as bad days.

R. 992.

          Although this analysis is nominally different from that in the two prior decisions, it is still

insufficient. As an initial point, the ALJ did not clearly set forth his bottom-line conclusion. He




                                                    7
seems to have believed that plaintiff had no bad days, which if true, is a strong position to take.

In any event, the three reasons are not availing.

        Reason #1—Dr. Jilhewar’s statement that there was no “specific documentation”—is

vague. What type of documentation was Dr. Jilhewar expecting to find? He provided no

explanation. Moreover, he did not confront plaintiff’s argument that, in fact, documentation was

available. In plaintiff’s opening brief, she provided a long list of record citations. See Dkt. #18 at

26 (listing 30 separate citations). For example, on November 23, 2009, Dr. Crowe wrote down

separate 1-to-10 pain rankings to differentiate plaintiff’s pain on good and bad days. R. 360. 9

Neither the ALJ nor Dr. Jilhewar seriously confronted this line of evidence.

        Reason #2—that plaintiff did not “fully” describe her bad days—is also a non-starter.

Plaintiff provided both general and specific testimony. See R. 1022-23 (“I can get stuff done if

it’s a good day. If I can’t get stuff done or if I get up and it takes a lot of energy just to do simple

tasks, then it’s bad day.”). More specifically, she described how, on a bad day, she had to use a

cane while grocery shopping, and after a while, had to lean on the cart and stop and take breaks.

R. 1022. She stated that on a bad day she just sat on a couch. R. 983. Additionally, at the third

hearing, plaintiff’s friend Jamie Wilkins testified that on bad days plaintiff would ask her to

come over and help clean the house. Id. It is unclear how much more detail the ALJ was hoping

to hear. But if the ALJ believed the above testimony was too vague, then the ALJ had an easy

way to fix the problem—ask a few follow-up questions. The ALJ did so on other topics. Plaintiff

has now testified at three administrative hearings over a six-year period. This should have

provided enough opportunity to build the factual record on this issue. 10



9
 Plaintiff made the same argument in her first appeal. See Case No. 13-50007, Dkt. #11 at 11.
10
  The Government brushes off plaintiff’s criticisms of Reason #2 by characterizing it as a “single,
supplemental remark” and asks that it be forgiven under the harmless error doctrine. Dkt. #27 at 11.
                                                    8
       Reason #3 is a riddle. It begins with the observation that there were some “normal”

examination findings (a separate topic to be discussed next) and then pivots from this fact to

reach the conclusion that these findings “might encompass good as well as bad days.” The Court

is unsure what point the ALJ was intending to make. The word “might” makes it hard to prove or

disprove the ALJ’s rationale. If anything, this statement seems to support plaintiff’s theory that

normal findings were explainable by plaintiff having a good day and not because her problems

were not severe. Ultimately, this third rationale has the same malleability as a fortune cookie

aphorism.

       To sum up, the ALJ was on notice from this Court’s 2017 decision that the “good

days/bad days” issue should be addressed more thoroughly, but the ALJ’s three reasons do not

meet this standard. The main problem is that the ALJ seems to be rejecting plaintiff’s claim that

she had bad days at all or, if she did, that they were irrelevant to the analysis. This is a hard

position to defend, especially with an impairment like fibromyalgia. Perhaps, if the ALJ had

taken a more nuanced position—for example, challenging the frequency or severity of the bad

days—then it might be a different matter. 11 This issue is important because it potentially affects

other topics, such as the objective evidence (if there were good and bad days, then some normal

findings would still be consistent with plaintiff’s theory); activities of daily living (it would

explain why plaintiff sometimes could do certain activities); and Dr. Crowe’s opinion (her

treatment notes might reflect some normal findings).

       Objective Evidence. The ALJ clearly placed much weight on the supposed lack of

objective evidence. After stating that this evidence did not support plaintiff’s testimony, the ALJ



 The ALJ noted at one point that plaintiff “had more good days than bad in 2009” and that the bad days
11

worsened over the years. R. 983. This statement hints at a possible argument about frequency, but the
ALJ never developed the argument.
                                                   9
then provided a long chronological summary of the medical visits from 2009 to 2017. This is the

bulk of the decision. As is often the case in disability decisions, the summary is fact-heavy and

analysis-light, leaving the Court unsure about which micro-facts are critical to the diagnoses

being offered. The rhetorical pattern is to describe the abnormal findings from an office visit, and

then to contrapuntally list the normal findings from that same visit, as if the latter findings had

the power to wash away or overshadow the former. But the ALJ did not establish that the

particular normal findings being relied on were relevant to fibromyalgia. See Moon v. Colvin,

763 F.3d 718, 722 (7th Cir. 2014) (ALJs should “rely on expert opinions instead of determining

the significance of particular medical findings themselves”).

        One of the few places where the ALJ was more explicit in identifying which pieces of

objective evidence were significant was in discussing Dr. Crowe’s opinion. There, the ALJ

identified synovitis as the key finding. 12 The ALJ stated that “the record documents many

instances of not synovitis seen.” R. 993. By singling out synovitis, the ALJ presumably viewed it

as a significant marker. But the critical missing link is a medical opinion confirming that this

symptom was important. Dr. Jilhewar did not place weight on this metric, nor is it highlighted in

SSR 12-2p. Instead, SSR 12-2p refers to trigger points, and on this metric, there were findings

supporting plaintiff’s claims. 13

        The danger of uncritically accepting normal findings is one that both the Seventh Circuit

and this Court have repeatedly emphasized. Plaintiff’s opening brief cites to some of these such




12
   Stedman’s Medical Dictionary defines synovitis as follows: “Inflammation of a synovial membrane,
especially that of a joint; in general, when unqualified, the same as arthritis.” 1920 (28th ed. 2006).
13
   See, e.g. R. 985 (Dr. Rafiq: “There was triggered point tenderness on the upper shoulder area bilaterally
and on the lower back bilaterally”); R. 985 (Dr. Hovis: finding “tenderness in her hands, wrists, elbows,
shoulders, knees, and feet, as well as control points throughout”).
                                                    10
cases. 14 The Government responds by arguing that, although it is true that ALJs should not over-

emphasize the lack of objective evidence, they still may rely on this evidence as one part of a

larger analysis. To support this argument, the Government cites to two cases, one from the First

Circuit and the other from the Sixth Circuit, neither of which is a Social Security disability

case. 15 The Government does not respond to, or attempt to distinguish, the cases from this

Circuit. Reliance on out-of-circuit case law is an indicator that the Government is asking this

Court to stretch, change or ignore controlling precedent, which this Court will not do. But the

bigger problem is not with the abstract proposition that the objective evidence is relevant to some

degree, a point this Court agrees with, but with the indiscriminating way the ALJ relied on it

here.

        The ALJ’s decision did not acknowledge this issue in any way. This is not a criticism that

comes out of the blue. In the 2017 decision, the Court criticized the ALJ because she “provided

no explanation as to what objective tests should have been performed” to confirm plaintiff’s

subjective allegations. R. 1104. Despite this statement, neither Dr. Jilhewar nor the ALJ

identified what type of evidence would have been sufficient to bolster plaintiff’s allegations.




14
   See generally Gerstner v. Berryhill, 879 F.3d 257, 264 (7th Cir. 2018) (“The extent of fibromyalgia
pain cannot be measured with objective tests aside from a trigger-point assessment.”); Sarchet v. Chater,
78 F.3d 305, 307 (7th Cir. 1996) (“Since swelling of the joints is not a symptom of fibromyalgia, its
absence is no more indicative that the patient’s fibromyalgia is not disabling than the absence of [a]
headache is an indication that a patient’s prostate cancer is not advanced.”); O’Brien v. Berryhill, No. 17
C 0272, 2017 WL 4921960, at *5 (N.D. Ill. Oct. 31, 2017) (“[T]he ALJ did not explain how a finding of
normal range of motion, normal gait, 5/5 motor strength, and a neurological examination within normal
limits is inconsistent with the debilitating pain associated with fibromyalgia. There is no evidence that
fibromyalgia causes limitations in strength, range of motion, or an inability to walk.”); Meade v. Colvin,
No. 3:12-CV-245, 2013 WL 5498263, at *11 (N.D. Ind. Sept. 30, 2011) (ALJ’s “repeated references to
the fact that [the plaintiff] had full range of motion in all joints and that her joints were not swollen” was
“troubling” because swelling of the joints is not a symptom of fibromyalgia).
15
   Rose v. Hartford Financial Services Group, Inc., 268 Fed. Appx. 444 (6th Cir. 2008); Boardman v. The
Prudential Ins. Co. of Am., 337 F.3d 9 (1st Cir. 2003).
                                                     11
        Friend Testimony. Plaintiff complains that the ALJ cursorily dismissed the testimony of

two friends who confirmed her subjective allegations of having good and bad days and her other

symptoms. One of the witnesses (Jamie Wilkens) testified at the 2017 hearing, and the other

(Renee Palmer) at the 2014 hearing. Ms. Wilkens was a friend of 27 years who saw plaintiff in

person every few months and who talked to her on the telephone “three to four times a day.” R.

1011-12. Ms. Wilkens remembered plaintiff describing many “bad days” where she couldn’t “do

anything” and would “just leave [her] feet up.” R. 1012. At the 2014 hearing, Ms. Palmer

testified that she had known plaintiff for four years, lived next door, and saw plaintiff every day

or every other day. R. 589. She observed plaintiff’s feet swelling, saw her sitting in a recliner to

elevate her feet, and saw her having bad days “quite often.” R. 590-91.

        The ALJ did not explicitly acknowledge Ms. Palmer’s testimony, although the ALJ

generically referred to plaintiff’s “friends” (plural). So it is not clear whether the ALJ was aware

of, and considered, Ms. Palmer’s testimony. As for Ms. Wilkens, the ALJ ambiguously stated

that her testimony was “generally consistent” with plaintiff’s testimony. R. 994. This statement

suggests that the ALJ found this testimony to be credible. But if so, the ALJ gave plaintiff no

benefit from this finding because, as noted previously, the ALJ elsewhere in the opinion doubted

plaintiff’s testimony about issues such as whether she had any bad days or needed to elevate her

feet. This analysis is internally inconsistent. This is another repeated error supporting remand.

        Treatment History. Plaintiff complains the ALJ did not recognize that she “tried and

failed multiple modalities of medication management” and that her medications had to be

“continually adjusted to combat her symptoms.” Dkt. #18 at 19. This argument was also raised in

the prior appeals. Treatment history is an important factor in any credibility analysis. 16 The


16
  See, e.g., Heeman v. Astrue, 414 Fed. Appx. 864, 868 (7th Cir. 2011) (“what is significant here [] is the
improbability that Heeman would have undergone all the procedures he did, including the trial insertion
                                                    12
present ALJ decision still does not address this question in an explicit or systematic way. The

long narrative section does refer to various treatments. But the picture presented is a mixed one,

with some treatments seemingly helping for a time, some not helping, and some being re-tried

years later. Plaintiff tried Lyrica, Diclofenac, Methotrexate, Indocin, Amitriptyline, Gabapentin,

and Norco (among other medications), but experienced side effects, such as a toxic reaction to

Methotrexate. Dkt. #18 at 19. The ALJ did not address the important question of whether these

treatments were conservative or whether other treatments existed that could help plaintiff.

        The Government points out a few instances in the record suggesting that plaintiff’s

treatment was working. For example, the government notes that, in February 2013, Dr. Gregg

noted that plaintiff’s fibromyalgia was “adequately controlled through her medication regimen

with her primary care physician.” Dkt. #27 at 8; R. 987. But this argument is not fully developed

and can be criticized as cherry-picking. If the treatment was working, then why were there so

many more doctor visits and new treatments? Neither the Government nor the ALJ confronts the

larger arc of the treatment history. This issue ties back to plaintiff’s argument that her symptoms

fluctuated and that a permanent and stable solution remained elusively out of reach. At this point,

the Court cannot state that plaintiff’s view of this treatment history is necessarily the only

reasonable one, but the Court does note that, for the third time, the ALJ failed to meaningfully

grapple with this argument. It is an important issue in almost every credibility analysis.

        Dr. Crowe’s Opinion. Dr. Crowe was a treating physician who completed a four-page

RFC questionnaire. Ex. 8F. The two key findings here are that plaintiff would have to elevate her



of a spinal stimulator, his physical therapy, and his heavy medications, just to create the impression that
he was experiencing pain.”); Goble v. Astrue, 385 Fed. Appx. 588, 591 (7th Cir. 2010) (“We have
deemed it improbable that a claimant would undergo pain-treatment procedures such as heavy doses of
strong drugs in order to increase chances of obtaining disability benefits or that doctors would prescribe
these treatments if they thought she were faking.”).
                                                     13
leg 90 degrees for 40% of the work day and would miss more than four days a month. The

former relates to the edema and the latter to the fibromyalgia.

       In this appeal, plaintiff again argues, as she did twice before, that the ALJ cursorily

rejected this opinion. To counter the ALJ’s claim that Dr. Crowe’s opinion was not supported by

any record evidence, plaintiff has included a long paragraph filled with record citations

supposedly corroborating Dr. Crowe’s opinion (hereinafter, creatively labeled “The Long

Paragraph”). Dkt. #18 at 27-28. The Long Paragraph lists various complaints plaintiff made and

sought treatment for, such as shoulder pain, pelvic pain, tenderness in many body parts, swelling

in various places, limited range of motion, severe edema, and other findings. The Long

Paragraph was included in plaintiff’s first appeal (see Case No. 13-50007, Dkt. #11 at 14-15); it

then reemerged almost verbatim in the second appeal (see Case No. 15-50248, Dkt. #15 at 23-

24); and it finally was again reprised here in this third appeal. The Long Paragraph has

reappeared almost as often as Minnie Minoso reappeared in a White Sox uniform. But none of

the three ALJ decisions has confronted the evidence contained in it. The ALJ should tackle this

evidence head on, by acknowledging and analyzing it. At the same time, the Court notes that it

would have strengthened plaintiff’s argument if her counsel had pointed out this evidence more

forcefully at the three administrative hearings.

       Another problem is that none of the ALJ decisions follow the treating physician rule.

Plaintiff raised this error in her last appeal, although she curiously omits it from the current

appeal. In this Court’s 2017 opinion, the Court noted this failure on the ALJ’s part and also the

Government’s recognition of it. See R. 1107 (“The Government wisely concedes that the ALJ

failed to follow this rule.”) The ALJ’s opinion here again does not apply this rule. The ALJ

made a few indirect references to the rule. For example, the ALJ stated that Dr. Crowe was



                                                   14
plaintiff’s “longstanding treating physician.” R. 993. But the ALJ’s implication was that this was

a negative, which is contrary to the SSA’s own rulings. Moreover, as is often the case, the ALJ’s

weighing analysis is contradictory. He gives more weight to Dr. Jilhewar, who is the ME and

who never treated plaintiff, than to Dr. Crowe, the physician with the longest relationship with

plaintiff, and then gives “very little weight” to the opinion of Dr. O’Laughlin because he was a

“onetime examiner.” Dr. O’Laughlin’s “onetime” is still more than Dr. Jilhewar’s never. More

perplexing is that the ALJ accepted Dr. Jilhewar’s opinion when Dr. Jilhewar repeatedly stated

that he saw no evidence of 3+ edema in the records, when there were at least two records

establishing this fact. So, the ALJ gave the most weight to the physician who failed to find

critical evidence in the record and who based his opinion upon that supposed lack of record

evidence. The ALJ should properly, systematically, and explicitly apply both steps of the rule as

well as the checklist as required by the SSA’s own rules.

       In rejecting Dr. Crowe’s opinion, the ALJ focused heavily on the edema issue and also

placed significance on the fact that no synovitis was found. The Court has already discussed

these two shortcomings.

       In sum, the ALJ still has not adequately analyzed Dr. Crowe’s opinion. Among other

things, the ALJ should explicitly apply the treating physician rule; should consider all aspects of

Dr. Crowe’s opinion including the finding that plaintiff would miss four or more days a month

due to the cumulative effect of all her impairments, not just from the leg swelling; and should dig

deeper into the question of whether the objective evidence supported Dr. Crowe’s opinion,

including addressing the evidence set forth in The Long Paragraph.

       Edema. Based on the above analysis, the Court finds that a remand is warranted. This

conclusion does not rest on any errors relating to the edema analysis. In general, the ALJ’s



                                                15
discussion of this impairment was minimally stronger in that it rests on the explicit testimony of

the medical expert (Dr. Jilhewar). But there are still obvious errors and unresolved questions.

        To summarize, Dr. Jilhewar adopted a bright-line rule in analyzing whether plaintiff’s

edema would make it impossible to work. He announced, right at the beginning of his testimony,

that no doctor found that plaintiff’s leg swelling reached the 3+ level on a numerical scale used

to assess pitting edema. This premise was faulty. Two such findings exist in the record. He

then took the position that, if a person only had swelling rated at 2+ or lower, then that was

merely “cosmetic” swelling and could not “have any effect on residual functional capacity.” R.

1030. On the question of how to treat the leg swelling, Dr. Jilhewar stated that he did not see any

“documentation that [plaintiff] needs to elevate the leg during the working hours” or

“documentation that she needs to use the [lymphedema] pump during working hours.” 17 R. 1037.

He later stated that he did not find a “prescription” for the elevation of plaintiff’s legs. R. 1040.

On cross-examination, plaintiff’s counsel asked Dr. Jilhewar about the fact that her doctors had

prescribed compression boots, and Dr. Jilhewar agreed that “usually” compression boots are not

prescribed unless the swelling is 3+ or more, but then he immediately fell back on his earlier

incorrect conclusion that he found no evidence of any 3+ finding. R. 1041.

        The ALJ relied on Dr. Jilhewar’s testimony. In addition, the ALJ relied on a few

statements in the record stating that plaintiff’s leg swelling “became worse over the course of the

day if she spent several hours on her feet.” R. 992.

        Plaintiff criticizes both Dr. Jilhewar’s and the ALJ’s analyses. Plaintiff complains that

Dr. Jilhewar’s reliance on the bright-line 3+ rule was too narrow and failed to account for some




17
  Though the parties did not clarify this point in their briefs, it is this Court’s working assumption that the
compression boots and the compression pump are part of the same apparatus.
                                                      16
findings by doctors that her edema was “severe.” 18 See R. 493. However, on this particular

question, plaintiff has not pointed to any source (such as a medical opinion or treatise) stating

that the Dr. Jilhewar’s approach was improper. Still, on remand, this issue should be explored

further. Neither the ALJ nor the parties have provided background on the general issue of how to

evaluate edema. Is this numerical scale well-recognized and is it considered to be dispositive, in

the way Dr. Jilhewar suggested?

        Other unresolved questions exist regarding the remedies plaintiff was using for the leg

swelling and whether they were recommended by her doctors and in what situations and how

frequently they were used. The factual record needs more development. The three main remedies

appear to be leg elevation, compression boots, and simply staying off her feet. As noted above,

the ALJ seemed to believe that plaintiff would not have to elevate her leg at all during an 8-hour

workday (the ALJ included no RFC limitation for it) because plaintiff would be able to stay off

her feet during the work day. This conclusion rests on two ambiguous statements that plaintiff

believes were cherrypicked from the record. She argues that, although excessive standing and

walking aggravated her leg swelling, they were not the only causes. As a result, plaintiff argues

that doing a sedentary job was not the simple solution the ALJ believed it was. Moreover, the

ALJ’s RFC finding assumes plaintiff would be able to stand or walk two hours out of the day.

Unless the standing or walking were all done in the last two hours of the work day, this would

presumably mean that plaintiff would have some swelling while on the job, which in turn would

require her to take some remedial measures during the day.




18
   As indicated previously, Dr. Jilhewar was incorrect in stating that no 3+ findings were made. Two were
made, one 2010 and one in 2017. However, the ALJ acknowledged that Dr. Jilhewar missed these two
findings but argued that they were not enough to establish “significant” edema on a “consistent and
continuing” basis. R. 992.
                                                   17
       Another issue concerns the compression boots. At the 2017 hearing, plaintiff testified that

she was wearing compression boots that went all the way up to her hips, that the pressure had

been increased to 50 psi, and that the boots only reduced the swelling for 45 minutes. R. 1020.

Based on this testimony, it is unclear whether plaintiff would have to use the boots during the

workday. If she did, then they would presumably prevent her from working capably, although

this conclusion is not firmly established. These factual questions need further development.

       For all the above reasons, the Court finds that questions remain regarding the edema

issues. The Court notes, however, that the ALJ relied more heavily on Dr. Jilhewar’s testimony

as to plaintiff’s edema. Plaintiff’s edema arguments are weakened somewhat by the fact that,

other than Dr. Crowe’s opinion from 2010, she has no clear statement from a treating physician

regarding the need to elevate her legs or wear compression boots at certain times. On the other

hand, Dr. Jilhewar’s insistence that there must be a “prescription” for leg elevation seems

unrealistic. Is this something that a doctor would issue a written prescription for?

                                           *     *       *

       The final question to be addressed is whether this Court should merely remand this case

for a new hearing and decision, as has been done twice before, or whether the Court should order

the Commissioner to award plaintiff benefits outright.

       Plaintiff raised this argument in the last paragraph (page 30) of her opening brief. She

cited to two cases to support the claim that this Court has the authority to order such a remedy.

The primary case was Wilder v. Apfel, 153 F.3d 799, 801 (7th Cir. 1998) where the Seventh

Circuit found that the ALJ had failed to follow the Seventh Circuit’s previous remand ruling,

made three years earlier, and again committed the same basic errors. Id. at 802. The Seventh

Circuit noted that the ALJ’s decision “makes no reference to our opinion and it is unclear



                                                 18
whether this administrate law judge ever saw it.” Id. The Court found that the Agency was

obdurate in not following the remand instructions and making the same errors twice. Based on

the finding of “obduracy,” the Court declared it was time “to bring the charade to an end,” and

ordered the Agency to award the claimant “the benefits that she applied for.” Id. at 801. The

other case plaintiff cited was a district court case—Briscoe v. Barnhart, 309 F.Supp.2d 1025,

1042 (N.D. Ill. 2004)—a case relying on Wilder to order an award of benefits. Based on these

cases, plaintiff argues that the Commissioner has been obdurate and should be penalized for it.

       The Government did not respond to this portion of plaintiff’s argument. The Court,

therefore, does not have the benefit of the Government’s position on whether this Court has the

power to remand with an order to award benefits outright and, if so, what criteria must be met. A

second problem is that plaintiff’s argument is not well developed. In particular, plaintiff’s

argument is weakened considerably by the fact that the Briscoe decision she cited, a district court

ruling, was overturned on appeal. See Briscoe v. Barnhart, 425 F.3d 435 (7th Cir. 2005). There,

the Seventh Circuit made clear that the Wilder decision was limited—specifically, the Seventh

Circuit stated that “Wilder did not hold [] that obduracy alone could ever warrant an award of

benefits.” Id. at 356. Instead, the Seventh Circuit held that the Wilder case also satisfied a second

requirement, which was that the medical evidence corroborating plaintiff’s claim was

“uncontradicted,” meaning that there were “no reasonable” arguments for finding that plaintiff

was not disabled. Id.

       Here, the Court would have no trouble finding that the SSA, as a whole, was obdurate in

repeatedly failing to correct the errors or follow this Court’s remand instructions. Over a many

year period, the same arguments keep arising making this quintessential Groundhog Day

litigation. The ALJ ignored specific remand instructions from this Court, instructions reflecting



                                                 19
well-known holdings from Seventh Circuit case law. It would be difficult for anyone to contest

the proposition that three administrative hearings and three ALJ decisions should be enough.

Viewing the 10-year history of this case, the Court does not hold out great hope that a fourth

hearing and decision will lead to greater clarity. Over the course of this litigation, the ALJ

decisions have certainly gotten longer each go round (10 pages, then 18, and now 23), as have

the briefs (plaintiff’s opening brief has grown from 16 to 25 to now 30 pages), but it still feels

like it’s just 6:00 a.m. all over again, which is why plaintiff’s suggestion that this Court end this

case now is appealing.

       However, the Court does not believe that the evidence is uncontradicted or can yield only

one conclusion, as Briscoe requires. For this reason, the Court is not persuaded that it has the

authority to order benefits outright. The decision to again remand this case is obviously not a

satisfying outcome.

       On remand, the Court directs that the SSA order the new ALJ to read this decision in its

entirety, as well as this Court’s 2017 decision, as well as the three prior ALJ decisions, and that

the ALJ explicitly summarize these holdings and acknowledge that this review has been

conducted. Further, the ALJ obviously should explicitly address all the issues raised herein, and

any other issues that the ALJ believes need to be addressed to meet the legal standards. Also, the

ALJ must call a rheumatologist as an expert witness. Correspondingly, the Court requires that

plaintiff’s counsel explicitly raise all her arguments at the new hearing and point out to the ALJ

any evidence she believes is important to her case. Failure to explicitly raise these arguments will

result in a finding of waiver in any subsequent appeal.




                                                  20
                                       CONCLUSION

       For the foregoing reasons, plaintiff’s motion for summary judgment is granted; the

government’s motion is denied; and this case is remanded for further consideration.


Date: August 26, 2019                               By:    ___________________________
                                                           Iain D. Johnston
                                                           United States Magistrate Judge




                                               21
